Citation Nr: 1435287	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bicuspid aortic valve disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from August 1981 to August 1985, January to July 1991, and December 2001 to December 2002.  He served on additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Denver, Colorado, which denied service connection for bicuspid aortic valve disorder and granted service connection for a left knee disability, assigning a noncompensable initial rating.  The Board notes that an April 2008 statement of the case (SOC) increased the initial rating for the Veteran's left knee disability to 10 percent, effective as of the date his claim was received in March 2006.  

The Veteran testified before the undersigned at an April 2011 hearing at the RO.  A transcript has been associated with the file.  

This case was first before the Board of Veterans' Appeals (Board) in September 2011, when it was remanded for further development.  The development directed in the September 2011 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board notes that the issues of entitlement to service connection for tinnitus and a right knee disability were included in the September 2011 remand.  After completing the requested development, the RO granted both service connection claims in a September 2012 rating decision.  As such, these claims are no longer before the Board.  
   
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

FINDINGS OF FACT

1.  The Veteran's bicuspid aortic valve disorder is a congenital disease, which was not aggravated by active service.  

2.  The range of motion in the Veteran's left knee has not been shown to be functionally limited to a compensable level at any time during the period on appeal.  

3.  Neither recurrent subluxation nor ankylosis of the left knee has been shown, but slight lateral left knee instability has been shown throughout the period on appeal.

4.  The evidence of record does not establish that the Veteran's meniscus in his left knee has been either dislocated or surgically removed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bicuspid aortic valve disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2013). 

2.  The criteria for an initial rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5258-5261 (2013).  

3.  The criteria for an initial rating of 10 percent, but no higher, for lateral instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2006.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained; and the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claims.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  There is also no indication that the Veteran's left knee disability has worsened since his most recent examination; and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

The Veteran also testified at a Board hearing in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II. Service Connection

The Veteran contends that he is entitled to service connection for bicuspid aortic valve disorder, arguing that the condition was first identified during his military career.  For the reasons that follow, the Board will endeavor to explain why the evidence does not support a grant of service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

The medical evidence of record shows the Veteran has a current diagnosis of a bicuspid aortic valve disorder with mild regurgitation and mild aortic insufficiency.  

As noted above, a veteran is entitled to service connection for any current disability that resulted from disease or injury incurred in or aggravated by active military service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In this case, the Veteran served on active duty for three different extended periods (August 1981 to August 1985, January 1991 to July 1991, and December 2001 to December 2002).  He also served in the Air Force reserves for a number of years.

The service treatment reports from the Veteran's first period of active duty reflect a chest x-ray in June 1982 that revealed a prominent bulge in the pulmonary artery which was felt to either represent slight pulmonary enlargement secondary to mild valvular pulmonic stenosis or "merely" residual thymus.  The cardiovascular examination at that time revealed a systolic ejection murmur.  An electrocardiogram (EKG) was accomplished as that time, and the Veteran underwent further cardiovascular examinations during his first period of active duty in April 1983 and October 1984. 

In October 1997 in connection with INACDUTRA, an EKG was performed, which was interpreted as borderline.  An echocardiogram performed on October 18, 2000, led to the diagnosis of a bicuspid aortic valve disorder.  There is no allegation that the Veteran was on either active duty or active duty for training at that time.  The service treatment reports during the Veteran's last period of active duty from December 2001 to December 2002 include an echocardiogram in October 2002 revealing mild left ventricular enlargement and a bicuspid aortic valve with mild aortic insufficiency.  An EKG conducted was interpreted as abnormal.  

In connection with the Veteran's service connection claim, he was afforded VA cardiovascular examination in April 2007.  The VA examiner described the Veteran's bicuspid aortic valve disorder as a "congenital valvular lesion," but did not specify whether the congenital heart disorder was a manifestation of a "disease" or "defect." 

The VA General Counsel opinion has clarified that "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  VAOPGCPREC 82-90 (1990).  

The term "defect" is definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  The General Counsel pointed out that in drawing a distinction between "disease" and "defect" a federal court had indicated that the former referred to a condition considered capable of improving or deteriorating, whereas the latter referred to a condition not considered capable of improving or deteriorating.  Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954).  

The distinction between defects and diseases is important, because congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306.  A congenital defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990). 

Additionally, the aggravation must occur during one of the Veteran's periods of active service, and not during a period of either ACDTURA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to a period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  

Due to the clinical uncertainty as to whether the Veteran's bicuspid aortic valve disorder should be deemed a congenital disease or defect, the Board remanded the Veteran's claim in September 2011 to obtain a medical opinion.
 
In November 2011, the Veteran underwent a VA examination.  The VA examiner found that the Veteran's bicuspid aortic valve disorder was present in utero, at birth, and throughout the Veteran's life.  The examiner explained that the condition is a structural defect, but that under the definition provided by the VA General Counsel opinion, the Veteran's congenital condition should be considered a disease rather than a defect because it is capable of deterioration, although it is not capable of improvement.  

The examiner went on to state that none of the signs of aggravation of the Veteran's bicuspid aortic valve disorder were present, including any degree of congestive heart failure, disorder of heart rhythm, infective endocarditis, left ventricular hypertrophy, or dilated ascending aorta; and based on this, he found no evidence of aggravation of the Veteran's bicuspid aortic valve disorder during any period of his military service.  The examiner noted that on review of the Veteran's service medical records and post-service treatment records, he found no evidence of either worsening of the Veteran's underlying condition during service or clear evidence of temporary flare-ups.  The examiner explained that it is the nature of many bicuspid aortic valves to acquire stenosis or regurgitation over time, and that the Veteran's mild aortic regurgitation was a natural progression of the disease.  

The Veteran's VA cardiovascular examinations comprise the only competent medical evidence of record addressing the nature and proper characterization of the Veteran's congenital heart condition.  

To the extent the Veteran believes that his heart condition was aggravated by service, such is a complex medical question which he lacks the requisite training to address.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  It is also noted that at his hearing, the Veteran did not identify any symptoms that he experienced during a period of active duty or active duty for training that might suggest an aggravation of his congenital heart condition. 

As the November 2011 VA examiner determined the Veteran's condition should be deemed a congenital disease, service connection may be granted only if the evidence as a whole shows it was aggravated during one of the Veteran's three periods of active service.  See Durham v. United States, supra; Paulson v. Brown, supra; 38 C.F.R. § 3.306.  Unfortunately, the VA examiner opined in November 2011 that there was no evidence in the Veteran's service medical records or post-service treatment records to suggest that his congenital heart condition was aggravated during his military service, or even that the Veteran experienced temporary flare-ups of the condition.  The VA examiner also stated that the Veteran's mild aortic regurgitation was a natural progression of the disease.  

There is no competent evidence indicating that the Veteran's bicuspid aortic valve disorder, deemed a congenital disease for VA purposes, was permanently aggravated beyond the natural course of the disease during any of his three periods of active duty service, or indeed during the course of his entire military career.  The Veteran has not reported experiencing worsening symptoms of his congenital heart condition during his periods of active duty service.  

As such, the Board finds that the weight of the evidence is against the Veteran's service connection claim for bicuspid aortic valve disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III. Increased Rating

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his left knee disability due to the severity of his symptoms.  For the reasons that follow, the Board finds that a rating in excess of 10 percent based on limitation of motion has not been warranted at any time during the period on appeal.  However, the Board finds a separate 10 percent rating based on lateral instability of the left knee has been warranted throughout the period on appeal. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's left knee disability has been diagnosed as degenerative joint disease with moderately severe chondromalacia patella and mild medial femoral tibial osteoarthritis.  This disability is currently rated 10 percent disabling under Diagnostic Code (DC) 5014 for painful motion of the knee that is otherwise noncompensable under the limitation of motion criteria.   

DC 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

VA regulations recognize that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, however, the Veteran is already receiving a compensable rating based on pain, and therefore, § 4.59 is not further applicable.

As will be discussed below, ratings for disabilities of the knee are generally based on limitation of motion, instability/recurrent subluxation, or meniscus impairment.  That is, VA is attempting to quantify the symptoms and limitation caused by a variety of knee impairments, regardless of how they are diagnosed.  The rating that is assigned by this decision is constrained by what the evidence currently shows during the duration of the appeal period, and not by how the knee may change in the future.

The Board will first assess the range of motion in the Veteran's left knee.  Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

The Veteran has had the range of motion of his left knee measured on several occasions during the course of his appeal (at VA examinations in April 2007 and November 2011 and at a private treatment session in October 2006).  

Private treatment records show that in October 2006, the Veteran demonstrated range of motion from 0-125 degrees.

At the April 2007 examination, the Veteran demonstrated range of motion from 0-140 degrees.  The examiner noted that the Veteran had pain throughout the full range of motion.  At the November 2011 examination, the Veteran demonstrated range of motion from 0-130 degrees.  The November 2011 examiner noted the Veteran had pain toward the end of the range of flexion, but no pain on extension.  
As described, the Veteran's actual range of motion in his left knee has not been shown to be so limited as to support the assignment of a compensable rating during the course of his appeal.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Here, the Veteran's range of motion has not been so functionally limited as to support a higher rating.  At his April 2007 VA examination, the examiner noted that repetitive motion did not alter the range of motion.  While pain was present, the evidence does not show that it functionally limited the Veteran's range of motion.  Likewise, at the 2011 VA examination, the examiner found that there was no additional limitation of motion on account of repetitive motion, or due to weakened movement, fatigue, incoordination or instability.  

In this case, the Veteran's primary complaint is left knee pain.  However, he is already receiving at least the minimum compensable rating for his left knee under 38 C.F.R. § 4.59, and this Diagnostic Code does not provide for a rating in excess of 10 percent.  Moreover, the examiners at both VA examinations found that the Veteran's range of motion was not further limited by repetitive motion.  The Veteran's main functional limitation is pain, but pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, the Veteran's range of motion was not diminished at either examination by repetitive motion testing (meaning that it was not functionally limited to a degree that would support a higher rating based on limitation of either flexion or extension).  As such, the Board does not find that the Veteran's range of motion is so functionally limited as to warrant a rating in excess of the 10 percent that is already assigned.  
 
In addition to ratings based on limitation of motion, knee ratings may also be provided based on other Diagnostic Codes.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there has been no suggestion that there is any ankylosis in the Veteran's left knee.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63, 604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  The Board finds that in this case a separate rating based upon the Veteran's additional disability caused by his left knee instability is warranted.  

In rating instability, the Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

At his Board hearing, the Veteran testified that he experienced sensations of giving way when descending stairs. 

In an October 2006 private treatment record, the Veteran complained that he experienced occasional giving way with stairs.

The April 2007 VA examiner noted that there was no evidence of objective clinical instability.  The examiner did note a definite positive McMurray sign on examination, which she explained suggested a meniscus tear, but she noted that an MRI did not confirm such a finding.  The examiner also noted that the Veteran reported experiencing a buckling sensation in his left knee, but found no indication of laxity of any ligament or subluxation on clinical testing.

A private treatment record from March 2011 noted that the Veteran had good joint stability.

At his November 2011 VA examination, the Veteran again reported that instability in his left had led to falls.  However, once again, on physical examination, no ligamentous instability was found, although the examiner stated that the Veteran's left knee would recurrently give way due to pain incurred during eccentric loading.  

Review of the Veteran's treatment records shows he has consistently reported that his left knee gives way.  At his April 2011 Board hearing, he testified that his left knee regularly "released" or gave way, mostly when he was going down stairs.  He reported that he felt this instability regularly, and that he was provided with a brace to wear on his left knee when his symptoms worsened.  

The Board finds that the results of the Veteran's VA examinations, as well as the Veteran's hearing testimony and his statements in his current treatment records, constitute competent and credible evidence of left knee instability.  However, as described, no objective clinical evidence of instability was found at either VA examination, suggesting that the instability was mild in nature.  There was also good ligamental strength found on examination.  Were "moderate" or "severe" instability to be present, or to have been present, in the Veteran's left knee, the Board would have expected such instability to be apparent to the VA examiners on clinical examination.  The fact that no instability was detected on multiple physical examinations suggests that the Veteran's left knee instability is most appropriately characterized as "slight."  As such, a separate 10 percent rating is warranted under DC 5257.     

Additionally, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.  Semilunar cartilage is synonymous with the meniscus.  

Having reviewed the medical evidence of record in its entirety, the Board finds that a compensable meniscus rating is not supported by the evidence.  As an initial point, there is no evidence that the Veteran has undergone surgery to remove the meniscus in his left knee and thus DC 5259 is not applicable.  Additionally, while the VA examiner in 2007 noted that a McMurray's test suggested the possibility of a meniscus tear, one was not shown on MRI.  Of note, McMurray's testing in 2011 was negative.  A private treatment record from March 2011 also noted that the meniscal impingement signs were negative.  Here, while the VA examiner allowed that the clinical examination suggested the possibility of a meniscus tear, radiological imaging failed to show such, and subsequent clinical testing also did not support such a finding.  Therefore, the evidence does not suggest dislocation of the semilunar cartilage, and a compensable rating under DC 5258 is not warranted. 

As described above, a separate 10 percent schedular rating is assigned under DC 5257 and to that extent the Veteran's claim is granted.  The Board has considered the possibility of staged ratings.  However, the Board finds that the criteria for ratings in excess of those already assigned have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted for the Veteran's left knee disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Here, the schedular rating criteria reasonably describe the Veteran's left knee symptomatology.  The Veteran's main complaints are pain and giving way.  However, the two ratings he receives are assigned specifically for pain and instability.  The Veteran has been provided with two thorough examinations during the course of his appeal that have both failed to identify any symptomatology that has not been reasonably contemplated by the schedular Diagnostic Codes that were considered.  Therefore, because the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no allegation that the Veteran is unemployable on account of his service connected left knee disability.  Thus, the Board finds that Rice is inapplicable. 








ORDER

Service connection for bicuspid aortic valve disorder is denied.  

An initial rating in excess of 10 percent for a left knee disability based on limitation of motion is denied.  

A separate initial 10 percent rating for a left knee disability based on slight lateral instability is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


